DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 because this application contains claims directed to the following patentably distinct species:
Group I: Claims 1-5 are directed towards a measurement program selection assisting apparatus comprising: a measurement program database storing a measurement program related to measurement of an object and superimposed display information corresponding to a three-dimensional shape of the object in association with each other; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and a display control unit for acquiring the superimposed display information corresponding to a selected measurement program from the measurement program database and displaying the acquired superimposed display information in a mixed reality on the display unit.  
Group II: Claims 6-10 are directed towards a measurement control apparatus comprising: a control unit that executes a selected measurement program to cause a measuring apparatus to perform measurement of an object; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and  a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed.  
The inventions are distinct, each from the other because of the following reasons: 
The special technical features of Group I include a measurement program selection assisting apparatus comprising: a measurement program database storing a measurement program related to measurement of an object and superimposed display information corresponding to a three-dimensional shape of the object in association with each other; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and a display control unit for acquiring the superimposed display information corresponding to a selected measurement program from the measurement program database and displaying the acquired superimposed display information in a mixed reality on the display unit, which are not present in Group II.

The special technical features of Group II include a measurement control apparatus comprising: a control unit that executes a selected measurement program to cause a measuring apparatus to perform measurement of an object; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and  a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed, which are not present in Group I.
The species are independent or distinct because claims to the different species/ embodiments recite mutually exclusive characteristics because recites method or device for accomplishing two different tasks (directed towards to a measurement program selection assisting apparatus comprising: a measurement program database storing a measurement program related to measurement of an object and superimposed display information corresponding to a three-dimensional shape of the object in association with each other; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and a display control unit for acquiring the superimposed display information corresponding to a selected measurement program from the measurement program database and displaying the acquired superimposed display information in a mixed reality on the display unit vs directed towards to a measurement control apparatus comprising: a control unit that executes a selected measurement program to cause a measuring apparatus to perform measurement of an object; a display unit capable of displaying information defined in a virtual space superimposed on the real space; and  a display control unit that causes the display unit to display, as the superimposed display information, a motion prediction display indicating the motion of the measuring apparatus when the selected measuring program is executed). In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic (see MPEP 806.04).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 the inventions have acquired a separate status in the art due to their recognized divergent subject matter;b.	 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);c.	 the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616